DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  The limitation "the cup holder is adjustable in height with respect to the frame between a bottom position for receiving large containers and a top position for receiving small containers" as cited in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
In claims 1, 11, 13 and 14: the term “…and/or…” is indefinite because it is unclear that the applicant wants to claim one or the other OR both? It is suggested that the term “…and/or…” is changed to “…or…”.
In claim 3: the word “…substantially…” is indefinite because it is unclear what a degree of substantially? It is suggested the word “…substantially…” is removed.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pagano (US 20130152798 A1) in view of Fischer et al. (US 20110111109 A1).
 	Regarding claim 1, Pagano discloses 
A beverage preparation machine (espresso coffee-making machine, figs.4-6) comprising a frame (housing 1, fig.1) equipped with a cup holder (support surface 3, fig.6), a rotating stirring device (rotary stirring device 10, figs.4-6) comprising a tool (stirring rotor 14, figs.4-6) adapted to rotate about an axis and adapted to cooperate with a preparation vessel R, fig.6) resting on the cup holder (support surface 3), the rotating stirring device (rotary stirring device 10) comprising a conduit (flexible duct 8, fig.4) adapted to convey hot water or steam toward the rotating tool (stirring rotor 14), wherein the rotating stirring device (rotary stirring device 10) is moveable in vertical translation parallel to the axis between a top standby position [Par.0031 cited: “…rotary stirring device 10 is movable relative to the support housing 1 of the machine CM between a raised, rest position…”], in which the rotating tool (stirring rotor 14) is situated above the container (vessel R), and a bottom working position, in which the rotating tool (stirring rotor 14) is situated in the container (vessel R).
However, Pagano does not disclose at least one coffee dispensing nozzle comprising an outlet orifice and the outlet orifice is separated from the rotating stirring device and arranged at a distance from the axis of rotation of the rotating tool, the distance being constant and smaller than 6 cm so that the outlet orifice of the coffee dispensing nozzle and the rotating tool are arranged above an upper opening of the container arranged on the cup holder.


    PNG
    media_image1.png
    734
    481
    media_image1.png
    Greyscale

Fischer discloses a beverage preparation machine (espresso or coffee or cappuccino preparation, fig.1) comprises at least one coffee dispensing nozzle (outflow pipes 3, 3a, fig.1) comprising an outlet orifice (outflow pipes 3, 3a, each inherently has outlet orifice) and the outlet orifice is separated from a hot water dispensing (water sprinkler head 2, fig.1) and arranged at a distance from the axis of rotation of the hot water dispensing (water sprinkler head 2).

    PNG
    media_image2.png
    422
    415
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a beverage preparation machine of Pagano, by including at least one coffee dispensing nozzle comprising an outlet orifice, as taught by Fischer, in order to provide espresso and coffee or cappuccino [Fischer, Par.0066 cited: “…outflow pipes 3, 3a for espresso and coffee or cappuccino are provided…”].
Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize the modification of Pagano and Fischer, with the outlet orifice is separated from the rotating stirring device and arranged at a distance from the axis of rotation of the rotating tool, the distance being constant and smaller than 6 cm, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application, such that the outlet orifice of the coffee 

Regarding claim 2, Fischer discloses 
the outlet orifice (outflow pipes 3, 3a, each inherently has outlet orifice) of the coffee dispensing nozzle (outflow pipes 3, 3a, fig.1) is arranged so as to be fixed with respect to the frame (head portion 1b, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a beverage preparation machine of Pagano, by including at least one coffee dispensing nozzle comprising an outlet orifice, as taught by Fischer, in order to provide espresso and coffee or cappuccino [Fischer, Par.0066 cited: “…outflow pipes 3, 3a for espresso and coffee or cappuccino are provided…”]. 

Regarding claim 3, Pagano discloses the rotating tool (stirring rotor 14, figs.4-6) and the coffee dispensing nozzle (hot-steam dispensing muzzle 30, fig.6). 
Fischer discloses the outlet orifice (outflow pipes 3, 3a, each inherently has outlet orifice) and a hot water dispensing (water sprinkler head 2, fig.1) are in a same first horizontal plane. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a beverage preparation machine of Pagano, by including at least one coffee dispensing nozzle comprising an outlet orifice, as taught by Fischer, in order to provide espresso and coffee or cappuccino [Fischer, Par.0066 cited: “…outflow pipes 3, 3a for espresso and coffee or cappuccino are provided…”], 

Regarding claim 4, the modification of Pagano and Fischer does not disclose the first horizontal plane and a second horizontal plane passing through an upper face of the cup holder are separated by a height, the height being greater than 10 cm. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize the modification of Pagano and Fischer, with the first horizontal plane and a second horizontal plane passing through an upper face of the cup holder are separated by a height, the height being greater than 10 cm, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.

Regarding claim 5, the modification of Pagano and Fischer does not disclose the height is greater than 15 cm. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize the modification of Pagano and Fischer, with the height is greater than 15 cm, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.

Regarding claim 8, Pagano discloses 
a control circuit (electronic control unit ECU, fig.4) equipped with a control element (control keypad, Par.0036) designed to initiate a preparation based on milk and coffee with an electronic control unit ECU may be provided for coordinating the operation of the steam source (by means of the electric pump 5 and the resistor 7 of the exchanger 6) with the movement of the stirring device 10 (controlled by means of the electric motor 16 and the associated transmission 17), as well as with the rotation of the shaft 13 and of the associated stirring rotor 14 (controlled by the electric motor 12), in dependence on commands imparted by the user, for example, by means of a control keypad …”]. 

Regarding claim 9, Pagano discloses 
the single action is a single press [user can operate the coffee machine by a single press to a control keypad or turn on/off switch]. 

Regarding claim 10, Pagano discloses 
the rotating stirring device (rotary stirring device 10, figs.4-6) comprises an electric motor (electric motor 12, fig.4) adapted to drive the rotating tool (stirring rotor 14, figs.4-6). 

Regarding claim 11, Pagano discloses 
the conduit (flexible conduit 8, fig.4) for conveying hot water or steam comprises a tubular portion [flexible conduit 8 inherently has a tubular end which extends to a stirring rotor 14] which extends along the axis between a first extremity on which the rotating tool (stirring rotor 14, figs.4-6) is arranged and a second extremity arranged on a drive shaft (rotatable shaft 13, figs.4-6). 

Regarding claim 12, the modification of Pagano and Fischer does not disclose the tubular portion is removably arranged on the drive shaft. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize the modification of Pagano and Fischer, with a tubular portion is removably arranged on the drive shaft, as it well known in the art of manufacturing design choice purpose, in order suitable to clean it up after used.

Regarding claim 13, Pagano discloses 
the drive shaft (rotatable shaft 13, figs.4-6) comprises a hollow portion for conveying hot water and steam, on which the tubular portion is arranged, and wherein the hollow portion comprises an outlet orifice for hot water or steam [rotatable shaft 13 inherently has a hollow portion and an outlet orifice, Par.0026 cited: “…in the embodiment shown schematically in FIG. 4, the steam source comprises a water reservoir 4 from which a pump 5 draws a flow of water which it sends to a heat exchanger 6, for example, of the so-called instantaneous type, which is provided with a heating resistor 7. In the heat exchanger 6, the flow of water is converted into a flow of hot steam which is sent towards a rotary stirring device 10, for example, through a flexible duct 8…”]. 

Regarding claim 14, Pagano discloses 
the rotating stirring device (rotary stirring device 10, figs.4-6) comprises a steam box, the steam box comprising a chamber, a radial steam inlet channel [Par,0026 cited: “…the steam source comprises a water reservoir 4 from which a pump 5 draws a flow of water which it sends to a heat exchanger 6…”] and two sealed guide bearings [rotatable shaft 13 and electric motor 12 inherently have guide bearings] of the drive shaft (rotatable shaft 13, figs.4-6) of the rotating tool (stirring rotor 14, figs.4-6), and wherein the hollow portion for conveying hot water or steam connects the chamber to the tubular portion [rotatable shaft 13 inherently has a hollow portion and an outlet orifice, Par.0026 cited: “…in the embodiment shown schematically in FIG. 4, the steam source comprises a water reservoir 4 from which a pump 5 draws a flow of water which it sends to a heat exchanger 6, for example, of the so-called instantaneous type, which is provided with a heating resistor 7. In the heat exchanger 6, the flow of water is converted into a flow of hot steam which is sent towards a rotary stirring device 10, for example, through a flexible duct 8…”]. 

Regarding claim 15, Pagano discloses 
the frame (housing 1, fig.1) comprises a front face (housing 1 has a front face, fig.1) and wherein the coffee dispensing nozzle (hot-steam dispensing muzzle 30, fig.6) and the rotating tool (stirring rotor 14, figs.4-6) are arranged in front of the front face. 

Regarding claim 16, Pagano discloses 
the coffee dispensing nozzle (hot-steam dispensing muzzle 30, fig.6) and the rotating tool (stirring rotor 14, figs.4-6) are arranged side by side in a vertical plane parallel to the front face of the frame (housing 1, fig.1). 

Regarding claim 17, the modification of Pagano and Fischer does not disclose the distance is smaller than 4 cm.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize the modification of Pagano and Fischer, with the distance is smaller than 4 cm, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pagano (US 20130152798 A1) in view of Fischer et al. (US 20110111109 A1), and further in view of Boussemart et al. (US 2010/0159097 A1).
Regarding claim 6, the modification of Pagano and Fischer discloses substantially all the features as set forth in claim 1 above, but does not disclose the cup holder is adjustable in height with respect to the frame between a bottom position for receiving large containers and a top position for receiving small containers.
Boussemart discloses a beverage preparation machine (beverage machine 1, fig.1) comprising a cup holder (support plate 4, fig.1) is adjustable in height with respect to the frame (frame 10, fig.1) between a bottom position. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize the modification of Pagano and Fischer, with a cup holder is adjustable in height with respect to the frame between a bottom position, as taught by Boussemart, in order to receive large containers and a top position for receiving small containers.


    PNG
    media_image3.png
    464
    408
    media_image3.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pagano (US 20130152798 A1) in view of Fischer et al. (US 20110111109 A1), and further in view of Oehninger et al. (US 2007/0017376 A1).
Regarding claim 7, the modification of Pagano and Fischer discloses substantially all the features as set forth in claim 1 above, but does not disclose the coffee dispensing nozzle is moveable in vertical translation parallel to the axis.
 Oehninger discloses a beverage preparation machine (espresso machine, fig.1) comprising a coffee dispensing nozzle (outflow tube 6, 6a, fig.1) is moveable in vertical translation parallel to the axis [Par.0048 cited: “…Double arrow 36 shown in FIGS. 1 through 8 shows the height adjustability of the outflow unit in both directions…”].

    PNG
    media_image4.png
    528
    382
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize the modification of Pagano and Fischer, with coffee dispensing nozzle is moveable in vertical translation parallel to the axis, as taught by Oehninger, in order to adjust a height, such that at a raised position, in which the outlet orifice is intended to cooperate with a large container, and a lowered position, in which the outlet orifice is intended to cooperate with a small container. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/12/2021